Citation Nr: 1633125	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for right ankle status post triple arthrodesis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Harry Binder, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to April 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).

While the Veteran requested a Board hearing in his December 2011 substantive appeal, as discussed below, he withdrew his appeal on the date of his scheduled hearing.  Thus, his hearing request is considered withdrawn.

Additionally, while the Veteran was previously represented by the American Legion, he has since appointed an attorney to represent him, as noted on the title page of this decision. 

As a final preliminary matter, the Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning service connection for left and right hip disabilities, as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to service connection for right and left hip disabilities will be the subject of a later Board decision, if ultimately necessary.


FINDING OF FACT

In an October 2012 statement, the Veteran withdrew from appeal the issue of entitlement to an increased rating for right ankle status post triple arthrodesis.





CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to an increased rating for right ankle status post triple arthrodesis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1). 

In the present case, the Veteran perfected an appeal as to the issue of entitlement to an increased rating for right ankle status post triple arthrodesis.  However, in an October 2012 statement, the Veteran's representative indicated that the Veteran wished to withdraw from appeal his right ankle increased rating claim.  As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal, and it is dismissed.

ORDER

The appeal as to the issue of entitlement to an increased rating for right ankle status post triple arthrodesis is dismissed.


____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


